DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
RE claims 13-18, the claims do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “computer-readable storage medium”. However, the specification fails to sufficiently limit the scope of what embodies a computer-readable medium. As such, the scope of the claim covers both transitory and non-transitory media. It is the position of the Office, that carrier waves and other transitory media are not statutory under 35 U.S.C 101 and that a claim that fails to limit the scope to non-transitory media should be rejected. Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. It is recommended that the limitation “non-transitory” be added to the claim in order to comply with the requirements of 35 USC 101, limiting the scope to non-transitory media.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-8, 11, 13-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ASUSTEK ("Pathloss reference change for triggering PHR", 3GPP DRAFT; R2-1804289; RAN WG2 Meeting #101bis; Sanya, China; 20180416 – 20180420; 3 April 2018.).
RE claims 1, 7 and 13, ASUSTEK discloses method for power headroom PH calculation, and a terminal and a computer-readable storage medium each performing the steps comprising receiving a path loss reference change indication (Page 2, top, pathloss reference changeable dynamically according to DCI); and calculating a PH by using a specific path loss reference, wherein the specific path loss reference comprises a path loss reference before receiving the path loss reference change indication, or a changed path loss reference indicated by the path loss reference change indication (Page 2, proposal, pathloss change for triggering PHR is derived from a same pathloss reference. Furthermore, that power headroom is disclosed as having been reported its thus clear a path loss has been previously and continually measured and reported). 
RE claims 2, 8 and 14, ASUSTEK discloses the method according to claim 1, the terminal according to claim 7 and computer-readable storage medium according to claim 13 as set forth above. Note that ASUSTEK further discloses wherein the specific path loss reference comprises: a latest used path loss reference (Page 2, top, pathloss reference changeable dynamically according to DCI. Page 2, proposal, pathloss change for triggering PHR is derived from a same pathloss reference. Furthermore, that power headroom is disclosed as having been reported its thus clear a path loss has been previously and continually measured and reported).
RE claims 5, 11 and 17, ASUSTEK discloses the method according to claim 2, the terminal according to claim 8 and computer-readable storage medium according to claim 14 as set forth above. Note that ASUSTEK further discloses wherein if a receiving time of the path loss reference change indication is before the second time, the path loss reference corresponding to the second time comprises: the changed path loss reference indicated by the path loss reference change indication (Page 2, top, pathloss reference changeable dynamically according to DCI. Page 2, proposal, pathloss change for triggering PHR is derived from a same pathloss reference. Furthermore, that power headroom is disclosed as having been reported its thus clear a path loss has been previously and continually measured and reported).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 6, 9-10, 12, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ASUSTEK in view of CATT ("Offline 114 on PHR Trigger with multiple pathloss references", 3GPP DRAFT; R2-1808816; RAN WG2 Meeting #102; Busan, Korea; 20180521 – 20180525; 25 May 2018.)
RE claims 3, 9 and 15, ASUSTEK discloses the method according to claim 2, the terminal according to claim 8 and computer-readable storage medium according to claim 14 as set forth above. ASUSTEK does not explicitly disclose wherein the path loss reference corresponding to the first time comprises: a path loss reference used at the first time; and/or the path loss reference corresponding to the second time comprises: a path loss reference used at the second time, or a latest used path loss reference before the second time.
(Pages 1 and 2 teaches a usage of a currently measured pathloss as well as the pathloss of the last of PHR).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method, terminal and storage medium of ASUSTEK with the teachings of CATT since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 4, 10 and 16, ASUSTEK in view of CATT discloses the method according to claim 3, the terminal according to claim 9 and computer-readable storage medium according to claim 15 as set forth above. Note that ASUSTEK further discloses wherein if a receiving time of the path loss reference change indication is before the second time, the latest used path loss reference comprises: the changed path loss reference indicated by the path loss reference change indication (Page 2, top, pathloss reference changeable dynamically according to DCI. Page 2, proposal, pathloss change for triggering PHR is derived from a same pathloss reference. Furthermore, that power headroom is disclosed as having been reported its thus clear a path loss has been previously and continually measured and reported).
RE claims 6, 12 and 18, ASUSTEK in view of CATT discloses the method according to claim 3, the terminal according to claim 9 and computer-readable storage medium according to claim 15 as set forth above. Note that ASUSTEK further discloses wherein if a receiving time of the path loss reference change indication is before the first time, the path loss reference used at the first time comprises: the changed path loss reference indicated by the path loss reference change indication (Page 2, top, pathloss reference changeable dynamically according to DCI. Page 2, proposal, pathloss change for triggering PHR is derived from a same pathloss reference. Furthermore, that power headroom is disclosed as having been reported its thus clear a path loss has been previously and continually measured and reported).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461